Thayer, J.,
Concurring.—This appeal is from a decree in equity. The suit in the court below originated out of family difficulty. The respondent, who is quite an old lady, claimed to own a trust estate in a five hundred and twenty acre farm in Yamhill County, and two of her daughters, who are married women, denied the ownership. Thereupon the respondent *287commenced tbe suit, to have a trust in her favor declared in an undivided half of the farm. . She claims that her husband, Geo. W. Springer, late of said county, deceased, and herself, owned a donation land claim, under the donation law of Oregon, situated in Polk County ; that they sold it in the year 1856, for the sum of three thousand seven hundred and fifty dollars, and invested the proceeds in said farm, under an agreement between themselves that each should own one half thereof ; that the deed was taken in the husband’s name as a matter of convenience, but that he agreed at the time to convey an undivided one half of it to her, and had, during all his life thereafter, recognized her right to such half; that they lived upon and cultivated the farm, reared a large family ; and that in 1880, the husband was taken suddenly ill, and only lived a few days thereafter. All the children, except the two daughters, recognized the respondent’s right in the premises, and joined in a conveyance t<i her of a one half of the farm, but the deed was to the north half of it in severalty. There is no dispute as to the ownership of the respondent and her husband of the donation claim, nor of the sale and investment of the proceeds thereof in the farm ; though some question is made in regard to the status of their title to the claim at the time of the sale, and it is denied that there was any agreement between them that respondent was to have a half interest in the farm.
The appellants’ counsel claim, that upon the sale of the donation right, the money realized therefrom came into the hands of the husband, was personal property, and he became the absolute owner thereof by virtue of his marital rights as then existing ; and that, therefore, no funds of the respondent went into the farm, and consequently no resulting trust could have arisen in her favor ; and that if there had been such an agreement between the respondent and her husband, as claimed by her, the statute of limitations had cut off her right to claim any interest in the farm ; and that in any view, she was barred by lapse of time from asserting her pretended claim.
It seems to me that an unprejudiced person would look upon this defense, under the circumstances of the case, as very un*288gracious, and one that a court of equity would not regard with favor. I am unable to discover why, if the respondent and her husband owned the donation claim, and invested the proceeds arising from a sale of it in the farm, the respondent should not be entitled to a half interest in the latter, as a matter of right and justice. Her title to a half interest in the donation claim was as undoubted as that of her husband; it was given to her by the act of Congress, of September 27, 1850, “ to be held by her in her own right ” ; and to hold that a sale of it, and the purchase of the farm with the proceeds, operated against her will to forfeit to the husband her interest in the matter would, as I view it, be an attempt to legalize robbery. The act of Congress referred to granted to every white settler residing in the territory of Oregon, three hundred and twenty acres of land, if a single man; and if a married man, six hundred and forty acres, one half to himself and the other half to his wife, to be held by her in her own right.
This act always seemed to me to vest in the wife, upon compliance with its terms, a separate estate. That the grant had a double operation. It not only conveyed to the wife an estate, but it capacitated her to hold it in her own right, without the intervention of trustees to prevent the marital rights of the husband from attaching. It was a law, as well as a grant, and it precluded by its terms the husband from interfering with the land granted, or with the proceeds in the event she sold it. It stood upon a different footing from that of real property conveyed to a married woman at common law. There, in order to prevent the marital rights of the husband from attaching, it had to be conveyed to trustees for her use. It was not in the power of a private party to impress upon the property conveyed directly to a married woman, such a character of trust as would relieve it from the operation of the rules of the common law ; but the Congress of the United States has power under the'constitution to make all needful rules and regulations respecting the territory and other property belonging to the United States. It had power at the time of the passage of the donation act to legislate in the then territory of Oregon, *289in regard to persons and property therein; and when it enacted the law giving to a married woman land to bo held by her in her own right, it certainly did not intend that the husband could appropriate its use, or convert the proceeds arising from a sale of it without her consent; nor that unfilial children should be able to deprive her of its benefits through the instrumentality of an obsolete rule found among the dusty cobwebs of the common law. In granting the public lands, Congress has a right to annex to the grant such conditions and qualifications as it may deem proper, and exempt the land granted from the operation of existing general laws. Thus, the act entitled 16 an Act to secure homesteads to actual settlers on the public domain,” approved May 20, 1862, exempted0such homesteads from liability for debts contracted prior to the issuing of the patent and the provision has been enforced by this court. ( Clark v. Bayley, 5 Or. 343.) The effect of the latter act was to restrict the laws of Oregon in regard to the liability of property to execution. And the former act in the same way curtailed the marital rights of a husband to his wife’s half of a donation land claim. He might probably succeed upon her death to an estate as tenant by the courtesy in it, under the statutes of the state, but did not have what was termed at common law an estate jure uxoris in her half of the claim.
Under this view it would only require slight evidence, if any, beyond the fact that the proceeds from the sale of the donation claim were invested in the farm, to establish that the respondent was owner of the trust estate therein, as claimed in .her complaint. That there was an understanding that she was to have an undivided half interest in the farm is very certain, if any credit whatever is to be given to the testimony taken in the case and read at the hearing. It is so natural and just that such should have been the understanding between the respondent and her husband, that I am not inclined to question the sufficiency of the proof upon that point, although it merely depends upon the respondent’s evidence alone.
Nor do I believe that the trust is affected by the statute o£ limitations, any more than the legal title would have been under *290the circumstances, if it had been conveyed to the respondent immediately after the purchase of the farm. The appellants in the latter case could as effectually have interposed as they can now. The respondent’s right was not denied by her husband. He always, up to the time of his last sickness, she says, recognized it. Both parties were living upon the farm as husband and wife, enjoying its benefits; and the latter, as long as she had entire confidence in the former, had no occasion to exact from him a conveyance. It seems to me that in such a case it would require some overt act on the part of the husband to set the statute in motion; that it would not begin to run until the respondent was excluded from an enjoyment of the farm, or her claim to an undivided half interest in it were denied by the husband.
For the same reason, the defense that the respondent’s claim is barred, on account of the lapse of time that intervened between the time it accrued and of the attempt to enforce it, is not sustained. I am of the opinion, therefore, that the decree appealed from should be affirmed.